Appeal by the defendant from a judgment of the Supreme Court, Queens County *484(Latella, J.), rendered August 8, 2005, convicting him of attempted rape in the first degree, sexual abuse in the first degree (two counts), and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in granting the prosecutor’s challenge for cause to a prospective juror (see People v Rennie, 34 AD3d 504 [2006]; cf. People v Oliveri, 29 AD3d 330 [2006]).
The defendant’s challenges to allegedly prejudicial comments made by the prosecutor on summation and allegedly prejudicial questions on the defendant’s cross-examination are unpreserved for appellate review (see CPL 470.05 [2]). In any event, the comments and questions complained of do not warrant reversal (see People v Wright, 40 AD3d 1021 [2007]; People v Liu, 104 AD2d 1052 [1984]).
The defendant’s remaining contention is without merit. Mastro, J.P., Fisher, Garni and McCarthy, JJ., concur.